In re Johnson, Larry; — Defendants); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “D”, No. 372-795; to the Court of Appeal, Fourth Circuit, No. 96KW-1318.
Writ granted in part. The case may proceed to trial if the district attorney stipulates that he will forego the use of La.Code Grim. Proc. art. 905.2 B. In the alternative, if the district attorney prefers not to forego use of La.Code Crim.Proc. art. 905.2 B, he shall notify this Court of his decision by October 21, 1996, in which case all proceedings in the trial court will be stayed pending this Court’s decision in State v. Loyd, 96-KK-1805. The motion for consolidation is denied.
CALOGERO, C.J., not on panel.